Citation Nr: 0814708	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  98-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from April 1986 to May 
1986, from September 1988 to December 1988, and from May 1990 
to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran testified at hearings before the Board at the RO 
in July 2000 and in December 2003.  The Veterans Law Judge 
who presided at the July 2000 hearing is no longer with the 
Board.  Accordingly, the veteran was offered the opportunity 
for another Board hearing, which was held in December 2003.  
The undersigned Veterans Law Judge presided at the second 
hearing.  

This case has been before the Board on four previous 
occasions and two additional issues were then on appeal - 
service connection for schizophrenia and for diabetes 
mellitus.  In July 2000, August 2002, and May 2004, the case 
was remanded for further procedural and evidentiary 
development.  In November 2006, the Board denied service 
connection for diabetes mellitus, but again remanded the 
issues concerning schizophrenia and mitral valve prolapse to 
obtain additional evidence.  A rating decision in 
September 2007 granted service connection for schizophrenia 
and assigned a 70 percent rating, effective from March 1998.  
The record does not reflect that the veteran has disagreed 
with either the rating or the effective date that was 
assigned.  Therefore, the only issue remaining for appellate 
consideration concerns the veteran's entitlement to service 
connection for mitral valve prolapse.  

The actions directed by the November 2006 remand have been 
completed and the case is now ready for final appellate 
consideration.  


FINDING OF FACT

The evidence does not show that the veteran currently has 
mitral valve prolapse.  


CONCLUSION OF LAW

The criteria are not met for service connection for mitral 
valve prolapse.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Applying the Hickson analysis to the evidence of record, the 
initial question is whether there is evidence of the claimed 
mitral valve prolapse.  Significantly, the service medical 
records are completely silent for mention of any 
cardiovascular symptoms, pertinent abnormal clinical 
findings, or diagnosis consistent with mitral valve prolapse.  
Post-service mental health treatment records dated in 
November 1996 note a history of mitral valve prolapse.  But 
those records do not contain any pertinent current clinical 
findings or diagnosis of that disorder by any examiner.  In 
April 1998, in conjunction with the current claim, the 
veteran was afforded a general medical examination; the 
examiner again noted a history of mitral valve prolapse.  
However, no pertinent complaints or abnormal clinical 
findings were recorded.  The examiner scheduled the veteran 
for an echocardiogram, but he failed to report for the 
scheduled study.  A diagnosis of mitral valve prolapse was 
listed, apparently only by history.  

The veteran testified at his Board hearings that he was told 
by doctors during service that his irregular heartbeat was 
due to a prolapsed mitral valve, and that that was due to 
stress and to breathing chemicals during service.  He also 
reported that he was receiving Social Security benefits 
because of his diabetes mellitus, his prolapsed mitral valve, 
and his schizophrenia.  

Additional treatment records were then received, including 
records developed in conjunction with the veteran's Social 
Security disability claim, but they do not show that any 
examiner noted the presence of any mitral valve prolapse, nor 
do the records reflect any evaluation or treatment for a 
heart condition.  His entitlement to Social Security 
disability was established due to his psychiatric disability.  

The same physician again examined the veteran in January 
2005.  Again, no cardiac symptoms or abnormal clinical 
findings were noted.  The veteran reported that he had had 
myocardial infarctions in 2002 and 2003, as well as 
hypertension since service.  He indicated he was taking 
Cardizem and nitroglycerin.  The veteran reported that he had 
a history of chest pain every day in the morning and at 
night, and he also complained of dizziness and palpitation.  
However, there are no medical records documenting any of 
that.  The examiner again scheduled the veteran for an 
echocardiogram, but he again failed to report for the study.  
The examiner continued to list a diagnosis of mitral valve 
prolapse by history.  

The Board's November 2006 remand requested yet another VA 
compensation examination, to include an echocardiogram.  That 
examination was conducted in December 2006 by the same 
physician who had evaluated the veteran in 1998 and 2005.  
The examiner stated that, subsequent to his January 2005 
examination, the veteran had undergone echocardiography and a 
stress test by VA.  The echocardiogram reportedly showed no 
valvular abnormalities and the stress test was also 
reportedly normal.  Although neither report is contained in 
the claims file, the examiner did review them and reported 
the findings of each examination.  Accordingly, the absence 
of the reports themselves from the file is not critical.  The 
examiner concluded that there was no evidence that the 
veteran currently has mitral valve prolapse.  

Thus, because there is no evidence showing that the veteran 
currently has the claimed disorder, the first Hickson element 
has not been satisfied.  Therefore, the Board's analysis need 
proceed no further.  Service connection cannot be established 
for a disability the veteran does not have.  

For all the foregoing reasons, the claim for service 
connection for mitral valve prolapse must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in July 1998.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the June 2001 letter, and so is 
harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at two 
hearings.  Also, in August 2006, the Appeals Management 
Center notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at two hearings, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded three VA compensation examinations, 
and VA and private treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

Service connection for mitral valve prolapse is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


